Citation Nr: 1203710	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right shoulder disability.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for low back disability.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for cervical spine disability.

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for left hip disability.

5.  Entitlement to special monthly compensation based on the loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and August 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board's decision below finds that new and material evidence has been submitted to reopen the Veteran's claims of service connection for right shoulder, low back, cervical spine, and left hip disabilities.  The reopened claims are addressed in the Remand portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In February 1996, the RO issued a rating decision which denied the Veteran's original claims seeking service connection for low back, neck, and left hip disabilities.  The Veteran did not perfect an appeal and the decision is now final.

2.  In January 2000, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a right shoulder disability, and also denied the Veteran's attempt to reopen his claims seeking service connection for low back and neck disabilities.  The Veteran did not perfect an appeal and the decision is now final.
 
3.  Evidence received since the RO's February 1996 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left hip disability.  

4.  Evidence received since the RO's January 2000 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for right shoulder, low back, and cervical spine disabilities.  

5.  The medical evidence of record shows that the Veteran has erectile dysfunction secondary to medications he is taking for his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for right shoulder disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reopening the claim for service connection for low back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for reopening the claim for service connection for cervical spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for reopening the claim for service connection for left hip disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for entitlement to special monthly compensation for the loss of use of a creative organ have been met. 38 U.S.C.A. §§ 1101, 1114(k), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1)(ii) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board's decision is taking action favorable to the Veteran by finding new and material evidence has been submitted to reopen his claims for service connection, and granting entitlement to special monthly compensation based on the loss of use of a creative organ.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In February 1996, the RO issued a rating decision which denied the Veteran's original claims seeking service connection for back, neck, and left hip disabilities.  Specifically, the rating decision found that there was "no record of back, neck and hip conditions showing chronic disabilities subject to service connection."  The rating decision also indicated that no back, neck or hip disabilities were shown during the Veteran's service or in the first post service year.  Notice of the RO's February 1996 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In January 2000, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a right shoulder disability, and also denied the Veteran's attempt to reopen his claims seeking service connection for low back and neck disabilities.  The January 2000 rating decision indicates that the evidence failed to show any relationship between the Veteran's current right shoulder, low back, and neck disabilities and any disease or injury during his military service.  Notice of the RO's January 2000 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In February 2004, the Veteran filed to reopen his claims seeking service connection for right shoulder, low back, cervical spine disability, and left hip disabilities.  

The Board must review all of the evidence submitted since the pertinent last final action to determine whether the Veteran's claims for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

The RO's February 1996 rating decision is the last final disallowance on the issue of service connection for a left hip disability.  The RO's January 2000 rating decision is the last final disallowance on the issues of service connection for right arm, lumbar, spine, and cervical spine disabilities.  

Evidence received since the RO's February 1996 and January 2000 rating decisions is new and material, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for right shoulder, low back, cervical spine, and left hip disabilities.  

A newly submitted November 1976 private treatment report noted the Veteran's complaints of pain on the left side of his neck descending to his left arm, back and buttock.  The Veteran further reported periodic pain build-up resulting in his becoming partially invalided.  He also indicated that these conditions began during his military service. 

In his March 2006 statement and May 2006 substantive appeal, the Veteran reported having received treatment for his neck, back and shoulder disabilities at the VA Hospital in El Paso, Texas, in 1971 and 1972.  A request for these records is not found in the Veteran's claims file.

The Veteran also submitted an April 2006 Correction to DD Form 214, Certificate of Release or Discharge from Active Duty, which indicated that the Veteran had been awarded, in pertinent part, a Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge, Presidential Unit Citation, and Combat Infantryman Badge.  There is no indication that this corrective document existed prior to April 2006.

A newly submitted February 2009 medical opinion from E.L., D.C., indicated that he had treated the Veteran for low back and cervical spine disabilities since 1994.  E.L., D.C., further opined that the Veteran's injuries were incurred during his military service.

The Board finds that new and material evidence, which raises a reasonable possibility of substantiating each of the Veteran's claims, has been submitted.  Specifically, newly submitted private treatment records document treatment beginning two years earlier than any previously considered medical evidence.  Moreover, the November 1976 private treatment report suggests that the injuries began during the Veteran's military service.  Further, the February 2009 medical opinion from E.L., D.C., attributes the Veteran's spine injuries to his military service.  

The Board notes that the newly submitted April 2006 service personnel record does not entitle the Veteran to reconsideration of the claim under 38 C.F.R. 3.156(c) as this evidence did not exist until after the final rating actions being considered.  38 C.F.R. § 3.156(c).

New and material evidence has been submitted, and reopening the claims for service connection for right shoulder, low back, cervical spine, and left hip disabilities is warranted.  To that extent only, the appeal is granted with regard to these claims.  As described below, additional development is needed on these claims.  

B.  Special Monthly Compensation Based On Loss of Use of Creative Organ

Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for loss of use of a creative organ. 

The evidence of record establishes that the Veteran has erectile dysfunction as a result of medications he is taken for his service-connected PTSD.  A March 2005 VA examination for genitourinary disorders concluded with an assessment of erectile dysfunction.  After conducting a physical examination and reviewing the history of this condition with the Veteran, the VA examiner opined that the Veteran's erectile dysfunction is most likely caused by his PTSD.  In support of this opinion, the VA examiner noted that two medications that the Veteran has been prescribed for treatment of his PTSD, including Zoloft and trazondone, are known causes of erectile dysfunction.  

An August 2005 VA medical opinion noted that it cannot be determined without speculation that the Veteran's erectile dysfunction is a permanent condition.  In support of this conclusion, however, the VA examiner noted that psychological problems and medications can result in erectile dysfunction.

Resolving any doubt in the Veteran's favor under 38 U.S.C.A. § 5107(b), the Board finds that based upon the medical evidence establishing that the Veteran has erectile dysfunction, with loss of use of erectile power, he has lost the use of a creative organ and special monthly compensation is warranted.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a compensable rating is warranted for loss of use of erectile power, with penile deformity.  There is no allegation or evidence of penile deformity.  The March 2005 VA genitourinary examination noted normal genitalia findings.  Accordingly, a separate rating under Diagnostic Code 7522 is not warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for right shoulder disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for low back disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for cervical spine disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for left hip disability is reopened, and to this extent only, the appeal is granted.

Entitlement to special monthly compensation based on the loss of use of a creative organ is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

The Veteran is seeking service connection for right shoulder, low back, cervical spine, and left hip disabilities.  He attributes these conditions to an exploding land mine during service.

In a March 2006 statement and his May 2006 substantive appeal, the Veteran reported having received treatment at the VA Hospital in El Paso, Texas, for his neck, back and shoulder disability in 1971 and 1972.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   As a prior request for these records does is not shown, the RO must attempt to obtain these records.

The evidence of record reflects that the Veteran currently has right shoulder, low back, cervical spine, and left hip disabilities.  Moreover, the evidence of record suggests a possible relationship between these conditions and the Veteran's military service.  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the Veteran currently has a right shoulder disability, low back disability, cervical spine disability, and/or left hip disability related to his active duty military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  Obtain any treatment records relating to the Veteran from the VA Hospital in El Paso, Texas, from March 1970 to December 1972.  If these records cannot be obtained, documentation of this fact must be added to the claims file.

2.  Schedule the Veteran for a VA orthopedic examination to obtain a medical opinion addressing the issues of whether the Veteran currently has a right shoulder, low back, cervical spine, and/or left hip disability that was caused or aggravated by his active duty military service from April 1967 to March 1970.  The claim file must be reviewed in conjunction with the examination.  The examiner should accept as fact that the Veteran was injured by an exploding land mine during service and is also to consider the Veteran's statements as to observable symptoms.  For each current right shoulder, low back, cervical spine, or left hip disability identified, the examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition was caused or aggravated by his military service.  A complete rationale for all opinions must be provided.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, as well as any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the reopened claims on appeal on the merits.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


